Case 1:19-cv-01360-RGA Document 66 Filed 02/26/21 Page 1 of 2 PageID #: 1349




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


SYNKLOUD TECHNOLOGIES, LLC,

                        Plaintiff,

         v.                                     C.A. No. 1:19-cv-01360-RGA
                                                (Consolidated – Lead Case)
HP, INC.,

                        Defendant.


MICROSOFT CORPORATION,

                        Plaintiff,
                                                C.A. No. 1:20-00007-RGA
         v.

SYNKLOUD TECHNOLOGIES, LLC,

                        Defendant.


                                     NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on February 26, 2021, copies of (1) Plaintiff SynKloud

Technologies, LLC’s Objections and Responses to Defendant’s First Set of Requests for

Production (Nos. 1-37) and (2) Plaintiff SynKloud Technologies, LLC’s Objections and

Responses to HP and Microsoft’s First Set of Interrogatories (Nos. 1-12), and accompanying

production were caused to be served upon the following counsel of record in the manner

indicated:




                                             -1-
Case 1:19-cv-01360-RGA Document 66 Filed 02/26/21 Page 2 of 2 PageID #: 1350




BY E-MAIL:

Kelly Farnan                          Richard A. Cederoth
Travis S. Hunter                      SIDLEY AUSTIN LLP
Valerie A. Caras                      One South Dearborn
RICHARDS, LAYTON & FINGER, PA         Chicago, IL 60603
920 N. King Street                    (312) 853-7000
Wilmington, DE 19801                  rcederoth@sidley.com
(302) 651-7700
Farnan@RLF.com                        Ching-Lee Fukuda
Hunter@RLF.com                        Ketan V. Patel
Caras@RLF.com                         SIDLEY AUSTIN LLP
                                      787 Seventh Avenue
Attorneys for HP, Inc.                New York, NY 10019
and Microsoft Corporation             (212) 839-5300
                                      clfukuda@sidley
                                      ketan.patel@sidley.com
                                      SidleySynKloudTeam@sidley.com

                                      Attorneys for HP, Inc.
                                      and Microsoft Corporation


Dated: February 26, 2021              DEVLIN LAW FIRM LLC

                                      /s/ Timothy Devlin
                                      Timothy Devlin (No. 4241)
                                      1526 Gilpin Avenue
                                      Wilmington, DE 19806
                                      (302) 449-9010
                                      tdevlin@devlinlawfirm.com

                                      Deepali Brahmbhatt
                                      3120 Scott Blvd #13,
                                      Santa Clara, CA 95054
                                      (650) 254-9805
                                      dbrahmbhatt@devlinlawfirm.com

                                      Attorneys for SynKloud Technologies, LLC




                                    -2-
